 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA
Plaintiff CRIMINAL 18-0782CCC
vs

ROBERTO POLANCO PAREDES,
a/k/a “Roberto Martinez Polanco”

Defendant

 

 

ORDER

Having considered the Report and Recommendation filed on June 5,
2019 (d.e. 20) on a Rule 11 proceeding of defendant Roberto Polanco Paredes
before U.S. Magistrate-Judge Marshal D. Morgan on May 31, 2019, to which
no objection has been filed, the same is APPROVED. Accordingly, the plea
of guilty of defendant is accepted. The Court FINDS that his plea was
voluntary and intelligently entered with awareness of his rights and the
consequences of pleading guilty and contains all elements of the offense
charged in the indictment.

This case was referred to the U.S. Probation Office for preparation of a
Presentence Investigation Report since May 31, 2019. The sentencing
hearing is set for AUGUST 29, 2019 at 1:30 PM.

The U.S. Probation Officer is reminded that, should any objections be
raised by defendant to the PreSentence Report, the Addendum to said
PreSentence Report must specifically identify any unresolved objections, the
grounds for the objections, and the U.S. Probation Officer's comments on

them, as required by Fed. R. Crim. P. 32(g). The party that raised the

 
 

CRIMINAL 18-0782CCC 2

unresolved objections shall, within twenty-four (24) hours after the
Addendum is disclosed, state in writing whether it will insist that the unresolved
objections be ruled upon by the Court. Failure to do so will be deemed by the
Court as a withdrawal of the unresolved objections.

SO ORDERED.

At San Juan, Puerto Rico, on 7/77, 2019.

<< =
CARMEN CONSUELO CEREZO
United States District Judge

 
